_¢-,!

_, r':’
iii if fritz ir~‘c.:iwm`f?‘

w sr iii>.siiiiisiss
tilleiU\l 13 Al~l 8= 148

|N THE COURT OF APPEALS OF THE STATE OF VVASH¥NGTON
STA'E'E OF WASH!NGTON,

)
) No. 76296-6-|
Responder'it1 )
) DlVlSlON Ol\EE
v. )
) UNF’UBL!SHED OPli\liON
DEREK CLlNTON YATES, )
)
Appeiiant. ) FiLED: Novembef 13, 2018
)

 

BECKER, J. - Appellani Derek Yates was convicted of theft in the first
degree The victim, Eleanor Ludwig, Was an octogenerian suffering from
dementia. She initially hired Yetes as a handyman. Over time their financial
affairs became intertwined, and Yates obtained aimost $300,000 of i_udwig's
money. We conclude the evidence Was sufficient to prove theft.

Eleanor Ludwig Was born in 1928. According to testimony at trial, she
earned her living as a schooiteacher. Having a shrewd mind for business,
Ludwig accumuiated a portfoiio of rentai properties in the Seattle area. She
owned 15 properties as of 2012.

Ludwig’s friends and famiiy began to notice a decline in her mentai
faculties around the time of her husband’s death in 2010. E_udwig increasingly
became confused and anxious i-ler office and desk--formerly neatly

organized-became messy and cluttered With piles of unfiled papers

NO. 76296-6-|/2

ln 2011 Ludwig met Yates Yates initialiy worked for her as a handyman,
Ludwig’s granddaughter, who saw her regularly, noticed that as time went on,
Yates’s role progressed beyond that of a simple handyman. He became a fixture
in Ludwig's life and the focus of her conversations Ludwig was observed to be
paying him in cash, contrary to her usual practice Between August 2011 and
March 2012, i_udwig and Yates purchased three condominiums together. They
were both listed on the titles, though t.udwig paid the full purchase price. Yates
renovated the units and collected rent.

ln February 2012, Yates’s requests for money increased dramatically
Ludwig began dipping into her savings to satisfy Yates’s demands

Ludwig’s friends and famin became alarmed ln September 2012,
i_udwig’s granddaughter exercised her power of attorney to stop any further
payments to Yates She contacted the Auburn Po|ice Department.

i-leaith care professionals interviewed Ludwig and concluded that she was
suffering from dementia. The State charged Yates with one count of theft in the
first degree in i\/iarch 2015. The jury was instructed on two alternative means of
theft: that \’ates “wrongfully obtained" property belonging to Ludwig, or that he
obtained control over her property by “co|or and aid of deception." The State was
required to prove that the property exceeded $5,000 in vaiue.

Ludwig’s severe dementia prevented her from testifying at the trial. The
State relied on testimony from friends, family, and financial experts to prove that
Yates obtained Ludwig's money by theft The jury convicted Yates as charged

and found as an aggravating factor that he knew or should have known that

NO. 76296-6-|/3

Ludwig was particularly vuinerab|e. VVith the aggravating factor, the sentence
was a prison term of 26 months

Yates contends the evidence was insufficient to prove either means of
theft i-le argues that without testimony from Ludwig, “the best the State could
prove was that Nir. Yates received a substantial amount of money from |Vis.
Ludwig." According to Yates1 Ludwig’s dementia accelerated oniy after his arrest
and she displayed minimal symptoms during the charging period of September 2,
2011 to September 5, 2012. f-le argues there is nothing but speculation to
support the allegation that he took advantage of Ludwig.

The test for determining the sufficiency of the evidence is whether, after
viewing the evidence in the fight most favorable to the State, any rational trier of
fact could have found guiit beyond a reasonabie doubt. State v. Salinas, 119
VVn.2d 192, 201, 829 P.2d 1068 (1992). A claim of insufficiency admits the truth
of the State’s evidence and atl inferences that reasonably can he drawn

therefrom. Saiinas, 119 Wn.2d at 201. V\Ihen viewed in the light rnost favorable

 

to the State, the evidence and reasonable inferences to be drawn therefrom teii a
different story.

“i“he evidence showed that Ludwig suffered from dementia during the
charging period On Septemt)er 12, 2012, John Ramsdei|, a geriatric mental
health crisis assessor, conducted an evaluation of Ludwig. Ramsdeli assigned
Ludwig a score of 14 out of 30, indicating Ludwig Was suffering from moderate to

severe dementia. i-le described the test at triai and testified that Ludwig

No. 76296-6-|/4

struggled with tasks such as simple arithmetic, naming animals1 and memory
exercises

Rarnsde|l’s diagnosis was consistent with testimony by Ludwig’s friends
and family They gave exampies of Ludwig’s confusion in the eariy months of
2012, including forgetting her first husband forgetting that her daughter had
passed away, and getting lost on her way to a friend’s house.

The State's financial analyst determined that, of a total of $297,125 Yates
obtained from Ludwig, oniy $42,836 could be attributed to material related to his
renovation activities More than $150,000 in cash was withdrawn frorn Yates’s
bank accounts with no documentation or receipts When receipts were availabie,
they showed that Yates spent i_udwig’s money on water parks casinos, and
retaii shopping A vintage truck, purchased by Yates with a “loan” from Ludwig
that was supposed to be paid back, was not found and the loan was never
repaid

The jury heard testimony that Ludwig was fearfui of Yates and that Vates
acted aggressiveiy when it came to obtaining money from Ludwig. The jury also
heard testimony that Ludwig couid not remember giving Yates as much money
as she did and that she became confused and upset when shown her financiai
records Ludwig’s tenants testified that Yates began coi|ecting rent on Ludwig’s
behalf 'i'his rental income was never delivered to Ludwig.

The evidence described above was sufficient to lead a reasonable fact
finder to conciude that Yates wrongfully obtained more than $5,000 of Ludwig’s

property To “wrongfuily obtain" means to take without consent The argument

NO. 76296-6-|/5

that property once voluntariiy given, cannot be stolen, “is inconsistent with our
case iaw." State v. Woodlyn, 188 Wn.2d 157, 168, 392 P.3d 1062 (2017). As
one example, Yates spent $5,200 of Ludwig’s money for a travel trailer, then got
the money back and never returned it to Ludwig. A jury could find the money
was obtained wrongfully because it should have been returned and was not. The
evidence was also sufficient to prove that Yates used deception to obtain large
amounts of cash from Ludwig. As one examp|e, he toid her $25,000 was needed
to fix a black mold problem in one of her properties `l'he black mold probiem
was fictional. Ajury could find that Yates deceived Ludwig into giving him money
to fix a probiem and then keeping the money for his personai use.

Yates contends it is uncertain that the jury verdict was unanimous as to
the means by which he committed theft. “But in alternative means cases where
substantial evidence supports both aiternative means submitted to the jury1
unanimity as to the means is not required." State v. Armstrong, 188 Wn.2d 333,
340, 394 F’.3d 373 (2017). Because both alleged means of theft were proved by
substantial evidence, there was no problem related to the requirement for juror

unanimity

Affirmed. B€CK€€\ q/ `
0

 

WE CONCUR:

arise ‘